Citation Nr: 0807758	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  04-13 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for a heart disorder.

5.  Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Appellant represented by:	Frank Tassone, Attorney at Law




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from November 1962 until March 
1963.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

These matters were previously before the Board in September 
2007.  At that time, a remand was ordered to accomplish 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


The purpose of the Board's remand in September 2007 was to 
afford the veteran an opportunity to testify at a hearing 
before a Veterans Law Judge.  Indeed, correspondence from the 
veteran's attorney in July 2007 indicated that a 
videoconference hearing was desired.  

Pursuant to the veteran's request for a hearing, one was 
scheduled in January 2008.  However, ahead of that hearing, 
in December 2007, the veteran's attorney submitted a letter 
indicating his unavailability to attend on the scheduled 
date.  It was requested that the hearing be rescheduled.  

Based on the foregoing, it is determined that a remand is 
necessary to accommodate the request for a re-scheduled 
hearing.


Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
videoconference hearing before a 
traveling Veteran's Law Judge at the St. 
Petersburg, Florida, RO.  A copy of the 
notice scheduling the hearing should be 
placed in the veteran's VA claims folder.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



